UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2510



DAVID P. FARLEY,

                                              Plaintiff - Appellant,

          versus


TED FOWLER; DAVE’S      TOWAWAY;   GOLD’S   GYM,
INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-706-5-BO)


Submitted:   March 9, 2000                  Decided:   March 15, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David P. Farley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David P. Farley, a North Carolina inmate, appeals the district

court’s order denying relief on his complaint under 28 U.S.C.A. §

1915A (West Supp. 1999).   We have reviewed the record and the dis-

trict court’s opinion and find that this appeal is frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district

court. See Farley v. Fowler, No. CA-99-706-5-BO (E.D.N.C. Oct. 21,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2